Title: 15th.
From: Adams, John Quincy
To: 


       Club met this evening at Pickman’s. All there but Little, who is going through the small pox. Mr. Farnham was there; the evening was agreeable. Pickman left us at half after eight, to call on a Lady, who came this afternoon from Salem. After nine we took a walk of a mile or two before we retired; just as I got home I met a number of people; who had just come from the town-house, where it seems they were entertained with a concert this evening.
      